Citation Nr: 0112108	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-15 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for cause of death.

2.  Entitlement to nonservice connected pension.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service in the Regular Philippine Army 
from October 1941 to September 1942 and from July 1945 to 
March 1946.  The veteran was in missing status in May 1942 
and in prisoner of war (POW) status from May 1942 to 
September 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions by a Department 
of Veterans Affairs (VA) regional office (RO), which denied a 
claim for entitlement to service connection for cause of 
death.

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 2000), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the veteran.  
In essence, the following sequence is required: there must be 
a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).

The RO informed the appellant by letter dated in February 
2000 that her claim for nonservice connected pension was 
denied.  The appellant filed a notice of disagreement as to 
both the December 1999 and the February 2000 rating 
decisions, which the RO received in March 2000.  The 
appellant claimed in her notice of disagreement that the 
veteran had been service connected for heart disease and that 
she believed that heart disease had contributed to his death.  
The RO provided the appellant with a statement of the case in 
May 2000 pertaining to her claim for service connection for 
cause of death as it relates to chronic obstructive pulmonary 
disease.  The appellant filed a substantive appeal in July 
2000, which addresses the issue of cause of death, but makes 
no mention of entitlement to nonservice connected pension.  
The RO issued a supplemental statement of the case in July 
2000, which addressed both cause of death as it related to 
ischemic heart disease and nonservice connected pension.  The 
RO advised the appellant that she had to file a substantive 
appeal if she disagreed with any new issues discussed.  The 
appellant filed a copy of her original VA Form 9.  The Board 
construes this as an appeal to the denial of entitlement to 
nonservice connected pension.


FINDING OF FACT

The U.S. Army Reserve Personnel Center has certified that the 
veteran had active service as a member of the Philippine 
Commonwealth Army in the service of the United States Armed 
Forces for the following periods: October 1941 to December 
1941, May 1942 to September 1942, and July 1945 to March 
1946; the veteran had no active service with the recognized 
guerrillas.


CONCLUSION OF LAW

The veteran does not have qualifying service for VA 
nonservice connected pension benefits.  38 U.S.C.A. § 107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.8 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter VCAA), contains extensive provisions modifying 
the adjudication of all pending claims.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The Board notes that the matter of whether the 
appellant is entitled to a nonservice connected pension has 
not been subject to the well grounded claim requirement, and 
thus those provisions of the VCAA relating to the elimination 
of that requirement are moot.  The other salient features of 
the new statutory provisions impose the following obligations 
on the Secretary (where they will be codified in title 38 
United States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	
(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Unlike many questions subject to appellate review, a claim to 
establish qualifying service for purposes of basic 
eligibility by its very nature has an extremely narrow focus.  
The RO requested verification of the appellant's military 
service from the National Personnel Records Center and 
received a certification that the appellant had service as a 
member of the Philippine Commonwealth Army in the service of 
the United States Armed Forces.  There plainly is no 
outstanding Federal government record that could substantiate 
the claim.  There just as plainly is no reasonable 
possibility that there is any other evidence that could 
substantiate the claim by establishing qualifying service.  
Given the circumstances of this matter, the Board can not 
find any basis under the VCAA to defer adjudication.  
Moreover, it is literally impossible to conceive that 
implementing regulations for the VCAA could change the 
picture since in this matter they would have to change not 
simply the notice or development requirements, but also the 
underlying substantive law outside the VCAA to raise any 
prospect that the claimant could substantiate his claim.  
Accordingly, the Board finds it may proceed to decide this 
matter without prejudice to the claimant.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  Analysis

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

Persons who served in the Commonwealth Army of the 
Philippines are included for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  38 C.F.R. § 3.8(c)(1).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) The document contains needed 
information as to the length, time and 
character of service; and 

(3) In the opinion of the VA, the 
document is genuine and the information 
contained in it is accurate.

38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces except benefits under­­

(1) contracts of National Service Life 
Insurance entered into before February 
18, 1946;

(2) chapter 10 of title 37; and

(3) chapters 11, 13 (except section 412 
(a)), and 23 of title 38.

38 U.S.C.A. § 107 (a) (West 1991 & Supp. 2000).

Clearly the certification from the National 
Personnel Records Center does not establish active 
service as it pertains to the eligibility 
requirement(s) for a nonservice connected 
disability or death pension under title 38, chapter 
15 (pension for non-service-connected disability or 
death or for service) of the United States Code.  
Service department findings as to the fact of 
service with the U.S. Armed Forces are made binding 
upon VA for purposes of establishing entitlement to 
benefits.  See Duro v. Derwinski, 2 Vet. App. 530 
(1992).

Given the applicable statutory and regulatory 
provisions recited above and the facts of this 
case, the Board finds that appellant does not meet 
the basic eligibility requirements for VA 
nonservice connected death pension benefits.  Thus, 
the appellant's claim lacks legal entitlement under 
the applicable provisions.  The United States Court 
of Appeals for Veterans Claims (Court) has held 
that in a case where the law is dispositive, the 
claim should be denied because of the absence of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

ORDER

The appeal is denied.


REMAND

I. Background
Service medical records reveal that the veteran was examined 
in July 1945 and in May 1946.  The July 1945 physical 
examination report indicates that the veteran was certified 
physically qualified for service in the Philippine Army.  The 
veteran's blood pressure was recorded at 110/70 and his pulse 
was 98 when sitting, 132 immediately after exercise and 102 
two minutes after exercise.  The notation beside 
"cardiovascular system" is illegible.  A May 1946 
examination prior to release from service shows the 
cardiovascular system was assessed as normal.  Blood pressure 
was 120/78 and his pulse was 84 when sitting, 109 immediately 
after exercise and 86 two minutes after exercise.  A chest x-
ray was interpreted to reveal slight perihilar infiltration 
of the right lung. 

Post-service medical records reveal that the veteran 
underwent a physical examination by the VA in April 1988.  
The examination report discloses that the veteran's blood 
pressure was recorded at 130/70.  An electrocardiogram was 
interpreted as normal.  A posterior-anterior chest x-ray was 
interpreted to demonstrate a heart of normal size evidence by 
a cardio-thoracic ratio of 40 percent.  Diagnoses included 
pulmonary pathology, left upper lung, etiology undetermined.

The veteran underwent a compensation and pension examination 
in November 1998.  The medical history reveals that the 
veteran was not on any medication.  He had occasional chest 
pains that would occur when he had attacks of shortness of 
breath.  The pains were relieved with relief of asthma.  The 
veteran experienced edema on and off, orthopnea relieved by 
two pillows, and dyspnea even at rest.  The veteran would 
readily feel shortness of breath if a relative did not 
support him.  The history also indicated that the veteran was 
hospitalized in November 1997 in Tarlac for approximately 
nine days.

Physical examination of the veteran demonstrated a normal 
heart rate and regular rhythm, wheezes all over and 
occasional crackles, no liver enlargement, minimal edema, 
distal third lower extremity, and dry skin.  A radiographic 
report shows that the single view chest x-ray was interpreted 
to reveal infiltrates in both upper lobes and a normal size 
heart.  The diaphragm and sinuses were intact and the 
thoracic aorta was calcified.  The impression was (1) minimal 
infiltrates in both upper lobes, activity undetermined and 
(2) arteriosclerosis, thoracic aorta.  The 
electrocardiographic record reveals a normal 
electrocardiogram.  The diagnostic impressions were elevation 
of blood pressure mostly due to respiratory problem and 
infiltrates, right upper lobes, activity undetermined.

The veteran underwent another electrocardiogram in November 
1998 at Santo Tomas University Hospital.  The 
electrocardiogram was interpreted to reveal that the 
following areas were normal: left and right ventricles with 
adequate wall motion and contractility, left and right atrium 
with no evidence of thrombus, anterior and posterior mitral 
valve leaflets with no restriction of motion, annulus, 
anterior and septal tricuspid, pulmonic valve, main pulmonary 
artery and aortic root, and pericardium.  The 
interventricular septum appeared hypertrophied.  The right 
coronary cusp, non-coronary cusp and left coronary cusp of 
the aortic valve leaflets all appeared normal with no 
restriction of motion; however, the annulus appeared 
thickened.  The report provides no diagnostic impression.

The record contains two certificates dated August 1998 from 
the V's Health Clinic, Tarlac, indicating that the veteran 
was hospitalized for approximately three days in November 
1997 and two days in November "1998."  The diagnosis on 
both occasions was "emphysema - chronic bronchitis."   The 
Board concludes that the November 1997 hospitalization 
matches to the treatment described by the veteran at his VA 
examination in November 1998.  The Board finds the August 
1998 certificate reporting a "November" 1998 
hospitalization to be incredible on its face as to the date 
of treatment.  The Board does not find the substance of the 
report suspect.   

An August 1998 medical certificate from B.G.G.P., M.D., 
indicates the veteran was seen in July 1998 with a diagnosis 
of COPD (chronic obstructive pulmonary disease) and pulmonary 
tuberculosis.  It was noted the veteran was under maintenance 
medications.

The certificate of death indicates the veteran died in March 
1999.  The cause of death was reported as COPD.  No other 
disability was listed as causing or contributing to cause 
death.

At the date of death, service connection was in effect for 
post-traumatic stress disorder, evaluated as 30 percent 
disabling, residuals of malnutrition, rated as 10 percent 
disabling and residuals of malaria, rated as noncompensable.

In a December 1999 rating determination, the RO denied the 
claim on the basis that the appellant had not submitted a 
well-grounded claim.  

A December 1999 medical certificate from S.P.V., M.D., 
reported he saw the veteran on the day of death and the 
diagnoses were chronic asthmatic bronchitis associated with 
heart enlargement.  The physician further noted the veteran 
had been treated since 1995 for COPD.  

The RO provided the claimant with a statement of the case in 
May 2000 finding that she had failed to submit a well-
grounded claim for service connection for the cause of death.  

On her VA Form "9" of June 2000, the claimant expressed her 
opinion that the veteran had established service connection 
for ischemic heart disease and that although he died of COPD, 
the main contributory cause was a heart disability.  She 
further indicated that she can not provide medical evidence 
regarding this matter because the physician who treated the 
veteran "before and after his death" had migrated to the 
United States.


II.  Analysis

The basis for the RO determination with regard to this issue 
is that the claimant has failed to submit a well-grounded 
claim.  This finding was legally correct when it was entered; 
however, there has been a fundamental change in the law since 
the RO adjudicated the claim eliminating the requirement that 
the claimant present a well-grounded claim.  The provisions 
of the VCAA also address development action under the duty to 
assist in new ways that the RO has not had the opportunity to 
consider.  The development provisions include specifically 
the question of whether a VA medical opinion is necessary to 
decide the case under these circumstances.  The Board finds 
that it would be prejudicial for the Board to make a 
determination with regard to these matters before the 
claimant has had an opportunity to present evidence or 
argument on the potential effect of the VCAA on her claim, 
and the RO has had a further opportunity to review the record 
in light of the VCAA. 

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters that the Board 
has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should also review the record 
in light of the VCAA and determine 
whether any additional development 
action is required and to determine 
whether the notice provided to the 
claimant is adequate under the VCAA.  

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
cause of death.

4. Thereafter, if the benefits sought on 
appeal remain denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 


